DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/11/2021 has been entered.
In the amendment dated 3/11/2021, the following has occurred: Claims 1-4, 6, and 7 have been amended.
Claims 1-15, 22, and 26-30 are pending. Claims 5, 12, 15, and 29-30 are withdrawn. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plant-derived porous carbon" with insufficient antecedent basis for this limitation in the claim. Claim 13 is rejected for depending on claim 6.



Claim Rejections - 35 USC § 103
Claims 1-4, 6-11, 13, 14, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (US 2013/0295464 to Yanagi et al.) in view of Tabata (US 2010/0069507 to Tabata et al.) and one or both of Constantino (US 2012/0081838 to Constantino et al.) and Nazar2 (US 2013/0065127 to Nazar et al.) with evidence of the nanoscale microporous structure of pyrolyzed mesoporous carbon from Kim (Kim et al. "Direct synthesis of uniform mesoporous carbons from the carbonization of as-synthesized silica/triblock copolymer nanocomposites." Carbon 42 (2004) 2711-2719.), with evidence of composite mesoporous pore volumes after infiltration of sulfur-containing active material from Nazar (Nazar et al. "A highly ordered nanostructured carbon-sulphur cathode for lithium-sulphur batteries." Nature Materials, vol. 8, June 2009, pp 500-506.).
	Regarding Claims 1, 6, 25, and 28, Yanagi teaches:
a composite material comprising a carbon conducting agent and an alkaline metal sulfide (para 0031)
wherein the carbon scaffolding can comprise meso-porous carbon (para 0044) including CMK-3 mesoporous carbon and similar mesoporous carbons known in the art (see para 0045)
	Paragraph 0045 of Yanagi cites to examples of mesoporous carbon suitable for the invention in e.g. Ryoo et al. “Synthesis of New, Nanoporous Carbon with Hexagonally Ordered Mesostructure.” J. Am. Chem. Soc., 2000, 122, 10712-10713. Ryoo et al. teaches ordered mesoporous carbon CMK-3 substantially similar to previously cited Nazar.
wherein the composite material is obtained by steps comprising producing an alkali hydrosulfide such as lithium hydrosulfide (para 0061) in a non-aqueous solvent and adding the porous carbon material, and reacting the materials to infiltrate the sulfur-containing raw material into the porous carbon (paras 0064-0067)
an explicit embodiment using a porous carbon with an average pore diameter of 12.7 nm (para 0134), but Yanagi does not explicitly teach the average pore diameter of the mesoporous carbons
wherein the carbon must be porous because the lithium sulfide is infiltrated into the pores (Fig. 5), but Yanagi does not explicitly teach the final pore volume of the composite after infiltration
	It was known in the art that infiltrating sulfur-based compounds into mesoporous cabons reduces the available pore volume (e.g. greater than 0.1 cc/g in Yanagi, see para 0037) to some value much less than that. Previously cited Nazar is interpreted to be representative in the art, teaching a sulfur infiltrated composite material for a lithium-ion cathode, wherein the carbon support has a pore volume of 0.028 cc/g after infiltration.
	Yanagi also does not explicitly teach:
what the particle size of the porous carbon material is, such as between 4 and 75 microns, or between 4 and 5.4 microns
nor does it limit the production method of the mesoporous carbon, such that it must come from a plant source (such as those listed in instant claim 28) and be obtained by carbonizing a raw material at about 400-1400 °C and then treating the material with an acid or an alkali to eliminate silicon
nor does it provide a pore size distribution for the mesoporous materials
	Yanagi, however, renders obvious the class of mesoporous carbons for use as the carbon scaffolding in the alkali sulfide infiltration process for forming a cathode. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a 
	Tabata, from the same field of invention, regarding a process for producing a mesoporous carbon for use in electrodes, teaches carbonizing a plant-derived raw material having silicon content of at least 10 wt% at 800-1400 °C and treating the carbonized material with an acid or an alkali to eliminate silicon components, to produce a porous carbon having a pore volume of at least 0.1 cm3/g (by the MP method) and a silicon content of less than 1 wt% (abstract, see also e.g. para 0031). Tabata further teaches that the material may be ground into a “desired particle size (para 0013), and is mesoporous, having pore sizes distributed over the range from 2 nm to 50 nm or more (para 0025). For additional evidence that mesoporous carbons had pore sizes overlapping the claimed ranges see Kim et al. which discloses that mesoporous carbons "generally possess micropores inside the carbon walls" resulting from the carbonization of the raw carbon source (page 2716) and further shows a pore distribution in Fig. 2 indicating the presence of micropores on the order of 2 nm and over 50 nm (see the log scale of pore size distribution in Fig. 2). 
	It would have been obvious to one of ordinary skill in the art to use the mesoporous material taught in Tabata, interpreted to be substantially similar to the carbon support of the instant invention, being produced according to substantially the same method, having overlapping pore sizes and volumes, and having similar before and after silicon content, with the motivation select a scalable material for use in the general class of mesoporous carbons disclosed by Yanagi (e.g. see the motivations disclosed in Tabata at paras 0008-0010 regarding turning raw material with high silicon content into highly functional mesoporous carbon for use in electrodes). 
	Furthermore, it would have been obvious to one of ordinary skill in the art to select a particle size for the carbon scaffold from the conventional range in the art, absent explicit guidance in Yanagi. 
	Regarding Claims 2-4, 22, 26, and 27, Yanagi et al. render obvious:
the elements of claim 1 discussed above
	Yanagi further teaches:
a carbon starting pore volume over 0.1 cc/g (para 0037)
	Yanagi does not explicitly disclose:
the final pore volume of the composite
	Given a starting pore volume over 0.1 cc/g, it would be expected that the final pore volume would be much less, under method, given the physical consequences of the infiltration method in Yanagi. Nazar, directed towards a similar infiltration process, teaches a CMK-3 pore volume of 2.1 cc/g which is reduced to 0.028 cc/g after sulfur imbibition (pages 502-503 and table 1). Tabata’s mesoporous 
	The instant washing limitations are interpreted to be limitations of intended use, and since the class of mesoporous carbons rendered obvious in Yanagi is interpreted to include some mesoporous carbons (such as those taught in Tabata and Nazar) that are similar to the instantly disclosed materials, washing a composite laden with lithium sulfide would be expected to increase the pore volume as a result of the washing as sulfur was dislodged.
	Regarding Claim 7, Yanagi and Tabata et al. render obvious:
the limitations of claim 1
	The limitation “proportion of the volume of pores measuring 100 nm or more […] between 0 and 30%” is interpreted to be rendered obvious by Tabata’s disclosure of pores in a range of 2-50 nm (see para 0025). The Office also points to Kim’s disclosure of pore volume distributions with very few pores over 100 nm in size. 
	Regarding Claims 8-11, 13, and 14, Yanagi teaches:
wherein the electrode material was formed into a battery (see examples, claims)

Response to Arguments
The arguments submitted 3/11/2021 have been considered, and were persuasive with regard to the prior rejections. Upon further search and consideration, the rejections have been modified in view of Yanagi, which teaches a mesoporous carbon infiltrated with lithium hydrosulfide via a solvent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723